DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1, 2, 6-8, 10-11, 15-17, 19, and 21 are pending.  Claims 3-5, 9, 12-14, 18, and 20 have been deleted. Claims 1, 10, and 19 have been amended and are independent.  This Office action is in response to the “Applicant’s arguments” received on 07/18/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 10, and 19 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining, by the terminal device, whether the vehicle external- environment data comprises a preset environment characteristic, and when the vehicle external-environment data comprises the preset environment characteristic, determining, by the terminal device, a precision offset based on the preset environment characteristic, and adding, by the terminal device, the precision offset and the initial positioning precision to obtain the actual positioning precision; or when the vehicle external-environment data does not comprise the preset environment characteristic, using, by the terminal device, the initial positioning precision as the actual positioning precision”. 
The closest prior art of reference is Ichinose (US20140297090). Ichinose is also an autonomous mobile device that calculates a localization precision on the basis of sensor data collected during travel through a sensor, and updates the localization precision stored in a storage unit, however Ichinose does not specifically state a system with "determining, by the terminal device, whether the vehicle external- environment data comprises a preset environment characteristic, and when the vehicle external-environment data comprises the preset environment characteristic, determining, by the terminal device, a precision offset based on the preset environment characteristic, and adding, by the terminal device, the precision offset and the initial positioning precision to obtain the actual positioning precision; or when the vehicle external-environment data does not comprise the preset environment characteristic, using, by the terminal device, the initial positioning precision as the actual positioning precision”.
Another prior art of reference is Fu (CN104575079A) which is also system and method for a vehicle positioning method and a vehicle finding method in a parking lot, which comprises the following steps: acquiring the position of the entrance of the parking lot through a GPS of a mobile terminal before a vehicle enters the parking lot; after the vehicle enters the parking lot, acquiring the traveling track of the vehicle through an inertia measurement device of the mobile terminal; when detecting the advancing state changes from a travelling stage to a walking stage, by using the inertia measurement device of the mobile terminal after the vehicle is parked,, at the moment, calculating the parking position according to the position of the entrance of the parking lot and the traveling track through the mobile terminal, and recording the parking position. However, Fu does not specifically state “determining, by the terminal device, whether the vehicle external- environment data comprises a preset environment characteristic, and when the vehicle external-environment data comprises the preset environment characteristic, determining, by the terminal device, a precision offset based on the preset environment characteristic, and adding, by the terminal device, the precision offset and the initial positioning precision to obtain the actual positioning precision; or when the vehicle external-environment data does not comprise the preset environment characteristic, using, by the terminal device, the initial positioning precision as the actual positioning precision".
Both of these references either independently or in combination fail to anticipate or teach “determining, by the terminal device, whether the vehicle external- environment data comprises a preset environment characteristic, and when the vehicle external-environment data comprises the preset environment characteristic, determining, by the terminal device, a precision offset based on the preset environment characteristic, and adding, by the terminal device, the precision offset and the initial positioning precision to obtain the actual positioning precision; or when the vehicle external-environment data does not comprise the preset environment characteristic, using, by the terminal device, the initial positioning precision as the actual positioning precision" in combination with the other claimed limitations. Therefore, claims 1, 10, and 19 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669